Case 2:17-cv-12179-SDW-LDW Document 78 Filed 05/28/19 Page 1 of 2 PageID: 466



                                                         LAW OFFICES OF
                                               ROBERT D. ARENSTEIN
                                               691 Cedar Lane, Teaneck, New Jersey 07666
                                                            (201) 836-9648
                                                          Fax: (212) 370-5822
   ROBERT D. ARENSTEIN                                                                             NEW YORK OFFICE
   MEMBER OF N.Y., N.J., FLA., AND D.C. BARS                                                       295 Madison Ave, 16th Fl
                                                                                                   New York, New York 10017
                                                                                                   (212) 679-3999




                                                                                           May 28, 2019

   Honorable Susan D. Wigenton
   Martin Luther King Bldg and US Courthouse
   50 Walnut St
   Newark, NJ 07101

   Re: Gerval vs Gonzalez                                                              Docket #: 17-cv-12179

   Dear Judge Wigenton:

       I am asking the Court if June 19th, 2019 is good for the court for Hearing which was

    originally scheduled for May 7, 2019. It is fine for all Counsel involved..


   Thank you for your consideration,


   Robert D. Arenstein, Esq.




   Respectfully submitted,


   Robert D. Arenstein
Case 2:17-cv-12179-SDW-LDW Document 78 Filed 05/28/19 Page 2 of 2 PageID: 467
